DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/28/2020 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
3.	Applicant’s election without traverse of Group 1, claims 1-18 in the reply filed on 8/1/2022 is acknowledged.  Claims 19-20 are withdrawn.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2016/0012935 A1) to Rothfuss  (hereinafter Rothfuss).
Rothfuss is directed toward feedstocks for additive manufacture.  Rothfuss discloses at paragraph [0002] that a feedstock for extrusion based additive manufacture is made.   Rothfuss discloses at paragraph [0012] that the feedstock may be a filament that is continuous.  Rothfuss discloses at paragraph [0014] that the feedstock may be a polymer.  Rothfuss discloses at paragraph [0023] that the length and the diameters can be adjusted for optimization.  Rothfuss discloses at paragraph [0034] that the material may be a thermoplastic.  Rothfuss discloses at paragraph [0012] that feedstock may be a single or plurality of fibers.  Rothfuss discloses at paragraph [0033] that a rod of a predetermined length may be used as a feedstock.  Rothfuss discloses at paragraph [0060] that the filament may be 4 mm that reads on a diameter of at least 3.5 mm.    Rothfuss discloses at paragraph [0060] that a rod feedstock of 12mm is formed from a thermoplastic.  Rothfuss discloses each and every element as arranged in claims 1-5 and 7-11.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2016/0012935 A1) to Rothfuss  (hereinafter Rothfuss).
Rothfuss is directed toward feedstocks for additive manufacture.  Rothfuss discloses at paragraph [0002] that a feedstock for extrusion based additive manufacture is made.   Rothfuss discloses at paragraph [0012] that the feedstock may be a filament that is continuous.  Rothfuss discloses at paragraph [0014] that the feedstock may be a polymer.  Rothfuss discloses at paragraph [0023] that the length and the diameters can be adjusted for optimization.  Rothfuss discloses at paragraph [0034] that the material may be a thermoplastic.  Rothfuss discloses at paragraph [0012] that feedstock may be a single or plurality of fibers.  Rothfuss discloses at paragraph [0033] that a rod of a predetermined length may be used as a feedstock.  Rothfuss discloses at paragraph [0060] that the filament may be 4 mm that reads on a diameter of at least 3.5 mm.    Rothfuss discloses at paragraph [0060] that a rod feedstock of 12mm is formed from a thermoplastic.  
I would be obvious to one skilled in the art at the time of filing based on the disclosure of Rothfuss to select each and every element as arranged in the claims that forms a prime facie case of obviousness for claims 1-5 and 7-11.

10.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2016/0012935 A1) to Rothfuss  (hereinafter Rothfuss) in view of the teachings of (US 2018/0304532 A1) to Burnham et al (hereinafter Burnham).  
Rothfuss is directed toward feedstocks for additive manufacture.  Rothfuss discloses at paragraph [0002] that a feedstock for extrusion based additive manufacture is made.   Rothfuss discloses at paragraph [0012] that the feedstock may be a filament that is continuous.  Rothfuss discloses at paragraph [0014] that the feedstock may be a polymer.  Rothfuss discloses at paragraph [0023] that the length and the diameters can be adjusted for optimization.  Rothfuss discloses at paragraph [0034] that the material may be a thermoplastic.  Rothfuss discloses at paragraph [0012] that feedstock may be a single or plurality of fibers.  Rothfuss discloses at paragraph [0033] that a rod of a predetermined length may be used as a feedstock.  Rothfuss discloses at paragraph [0060] that the filament may be 4 mm that reads on a diameter of at least 3.5 mm.    Rothfuss discloses at paragraph [0060] that a rod feedstock of 12mm is formed from a thermoplastic.  
Burnham is directed toward feedstocks for additive manufacture.  Rothfuss and Burham are both directed toward feedstocks for additive manufacture and therefore are analogous art.  Burnham teaches at paragraph [0002] that the rod is a thermoplastic.  Burnham teaches at paragraph [0039] that the feedstock may be a discrete rod or continuous.  Burnham teaches at paragraph [0087] that additive manufacture using extrusion technologies uses a thermoplastic feedstock.  Burnham teaches at paragraph [0088] that rods may be a few (3mm) in diameter and several centimeters in length which would be about 100 mm.  Burnham teaches at paragraph [0112] that the length of the rod may be the length of the channel (See Fig 2a that may be ascertained to fall within the range of 100 to 1,000 mm.  
In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Here the length and diameter would be obvious to modify as part of routine optimization of the additive manufacturing prosess.
I would be obvious to one skilled in the art at the time of filing based on the disclosure of Rothfuss in view of Burnham to select each and every element as arranged in the claims that forms a prime facie case of obviousness for claims 1-18.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766